694 N.W.2d 544 (2005)
472 Mich. 886
BEN DREW COMPANY, L.L.C., d/b/a Colonial Acres, Plaintiff-Appellant,
v.
ONTWA TOWNSHIP, Defendant-Appellee.
Docket No. 124431, Calendar No. 248286.
Supreme Court of Michigan.
April 8, 2005.
On order of the Court, the application for leave to appeal the June 9, 2003 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., dissents and states as follows:
I dissent from the denial of leave in this case. I would vacate the Court of Appeals June 9, 2003, order, which dismissed the complaint as "wholly insufficient," and remand the case to the Court of Appeals for further proceedings. Plaintiff's claim was not "wholly insufficient." Rather, plaintiff has already established that a colorable claim exists by pleading specific facts in support of its claim that defendant violated Const. 1963, art. 9, § 31, and offering supporting documentation. Therefore, I would vacate the Court of Appeals order and remand the case to that Court for further proceedings on plaintiff's complaint.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.